This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein and oral argument heard at the bar of the Court for the respective parties, the briefs having been carefully inspected or examined, and the Court now being advised of its judgment to be given in the premises: Chief Justice BROWN and Justice BUFORD are of the opinion that the record fails to disclose actionable negligence on the part of the plaintiffs in error, or their employees, while Justices WHITFIELD, TERRELL, CHAPMAN and THOMAS are of the opinion that the amount of the verdict and judgment is excessive in amount and for this reason the said judgment appealed from should be reversed. The judgment of the Circuit *Page 504 
Court of Dade County, Florida, appealed from is hereby reversed and a new trial awarded.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN and THOMAS, J. J., concur.